August 17, 2011 Dreyfus Research Growth Fund, Inc. Supplement to Prospectus dated July 1, 2011 The following information supersedes and replaces any contrary information contained in the section of the fund's Prospectus entitled "Fund Summary – Fees and Expenses": Effective August 17, 2011, The Dreyfus Corporation has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund until July 1, 2012, so that the expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 0.88%.
